


EXECUTION VERSION
STOCKHOLDERS’ AGREEMENT
THIS STOCKHOLDERS’ AGREEMENT (this “Agreement”) is made and entered into
effective as of the 28th day of July, 2014 (the “Effective Date”) by and HM
Springboard, Inc., a Delaware corporation (the “Company”), Herman Miller, Inc.,
a Delaware corporation (“Herman Miller”), John Edelman, an adult resident of the
State of Connecticut (“Edelman”) and John McPhee, an adult resident of the State
of Connecticut (“McPhee”). Capitalized terms not defined above are defined in
Section 1 of this Agreement.
WHEREAS, the Company and the Stockholders deem it to be in their best interests
to provide for continuity in the control and operation of the Company to
regulate certain of their rights in connection with their interests in the
Company and to restrict the sale, assignment, transfer, encumbrance or other
disposition of the equity securities of the Company owned or held by the
Stockholders from time to time, and desire to enter into this Agreement in order
to effectuate those purposes.
WHEREAS, the Company in particular desires (i) to restrict the transfer of
ownership of shares of its stock to ensure that the Company is not required to
register with the SEC as a public company, and (ii) to restrict the minority
ownership to employees to align the interests of the employees with the Company.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the Company and the Stockholders agree as follows:
1.Definitions.
(a)    “Affiliate” shall mean with respect to any Person, (i) any Person which,
directly or indirectly, controls, is controlled by or is under common control
with such Person, or (ii) where applicable, an individual’s spouse and
descendants (whether natural or adopted) and any trust formed solely for the
benefit of such individual and/or such individual’s spouse and/or descendants.
(b)    “Appraiser” shall mean Stout Risius Ross. If Stout Risius Ross is unable
or unwilling to act as an appraiser and the parties cannot agree on a
replacement appraiser within five (5) business days, each party to the
transaction for which an appraiser is required hereunder shall choose a
financial institution (including without limitation any financial advisor or
accounting firm) at the conclusion of such five (5) business day period, and
such Persons so chosen shall promptly (within five (5) business days) select a
single appraiser whose determination of Fair Market Value shall govern and shall
be binding and conclusive subject to the terms hereof.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Business” means the business to be conducted by the Company and/or its
subsidiaries on or after the date hereof, which is the business of the design,
manufacture, market,



--------------------------------------------------------------------------------



distribution and sale of furniture, lighting, textiles, rugs and accessories,
for consumer and commercial markets, at wholesale and retail levels, including,
without limitation, through brick and mortar stores, catalog, telephone and
internet sales.
(e)    “Capital Stock” means (i) shares of stock (including Common Stock) and
(whether now outstanding or hereafter issued in any context), (ii) shares of
stock issued or issuable upon conversion of any securities issued by the Company
and (iii) shares of stock issued or issuable upon exercise or conversion, as
applicable, of vested stock options, warrants or other convertible securities of
the Company, in each case now owned or subsequently acquired by any Stockholder,
or their respective successors or permitted transferees or assigns. For purposes
of the number of shares of Capital Stock held by a Stockholder (or any other
calculation based thereon), all shares of any securities convertible into equity
shall be deemed to have been converted into Common Stock at the then-applicable
conversion ratio.
(f)    “Change of Control” with respect to any Person shall mean (a) a sale of
all or substantially all of the assets of such Person or a merger,
reorganization or other transaction as a result of which more than fifty percent
(50%) of the outstanding voting power of such Person is transferred to an
unrelated third Person; (b) a third party obtains the ability to appoint the
majority of the board of directors or equivalent governing body of such Person;
or (c) a liquidation, dissolution or winding up of such Person.
(g)    “Common Stock” means shares of Common Stock of the Company, par value
$0.001 per share.
(h)    “Entity” means any general partnership, limited partnership, corporation,
association, cooperative, joint stock company, trust, limited liability company,
business trust, joint venture, unincorporated organization and governmental
entity (or any department, agency or political subdivision thereof).
(i)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(j)    “Fair Market Value” means the fair market value of the Capital Stock, as
determined in accordance with the terms of this Agreement, on the basis of the
following assumptions: (i) as though all outstanding securities which are then
convertible into, exercisable for or exchangeable into shares of Common Stock of
the Company (including, without limitation, vested options and warrants) had
been converted into, exercised for or exchanged into Common Stock of the Company
and any amounts payable upon such conversion, exercise or exchange had been paid
to the Company; (ii) without any reduction in value for lack of control or the
inherent lack of liquidity of minority interests and that values the Capital
Stock on a basis which values each share of Common Stock of the Company at the
same per share price; (iii) giving full effect to the earnings history and
prospects of the Company; (iv) without giving effect to any Herman Miller
Liability of the Company or any of its Subsidiaries; (v) to the extent that the
proceeds of any indebtedness incurred by the Company or any of its subsidiaries
have been paid to or used by Herman Miller or any of its Affiliates (other than
the Company and its subsidiaries), such indebtedness (and any proceeds therefrom
remaining) shall be treated as not having been incurred



--------------------------------------------------------------------------------



or held by the Company or such subsidiary, and (vi) with the assumption that
each of (A) the Supply Agreements, and Services and Cost Allocation Agreement
referenced in Section 6 (i) hereof, (B) that certain License Agreement, dated as
of July [__], 2014, between Herman Miller and DWR, and (C) that certain License
Agreement, dated as of July [__], 2014, between Herman Miller and Herman Miller
Consumer Co., a Delaware corporation (“HMCC”),shall, in each case,continue in
effect without default in perpetuity.
(k)    “Herman Miller Liability” means, with respect to the Company or any of
its Subsidiaries, any guarantee or similar obligation of such Person in respect
of any liability or obligation of Herman Miller or any of its Affiliates (other
than Company or any of its subsidiaries), whether accrued, fixed, known or
unknown, absolute or contingent, matured or unmatured, including, but not
limited to, a guarantee of any credit agreement or facility of Herman Miller
with its commercial lenders other than liabilities in respect of shared costs
and expenses related to the operation of the Business.
(l)    “Management Stockholders” means Edelman and McPhee.
(m)    “New Securities” means equity securities or other securities (other than
debt securities not convertible into equity securities) of the Company or any of
its Subsidiaries, whether now authorized or not, or rights, options, or warrants
to purchase said equity securities, or securities of any type whatsoever that
are, or may become, convertible into or exchangeable into or exercisable for
said equity securities.
(n)    “Permitted Transferee” means (i) with respect to any Management
Stockholder, any Affiliate, any trust or other Entity that does not otherwise
qualify as an Affiliate formed solely for the benefit of a Stockholder or a
Stockholder’s siblings, lineal antecedents or descendants, children,
grandchildren, spouse, other ancestors or any other relatives approved by the
Board, and with respect to any Stockholder that is a trust, any beneficiary
thereof, provided that in any case such Management Stockholder retains full
management and control rights over the Capital Stock, and (ii) with respect to
Herman Miller, any Affiliate of Herman Miller.
(o)    “Person” means any natural person, Entity or any other natural person or
entity in its own or any representative capacity.
(p)    “Pro Rata Share” of a Management Stockholder means (i) a ratio, the
numerator of which is the number of shares of Capital Stock owned by such
Management Stockholder and the denominator of which is the total number of
Capital Stock held by all Stockholders multiplied by (ii) the total number of
shares of Capital Stock being sold by Herman Miller in a Disposition pursuant to
Sections 4(a) or 4(b).
(q)    “SEC” means the Securities and Exchange Commission.
(r)    “Securities Act” means the Securities Act of 1933, as amended from time
to time.
(s)    “Stockholders” means Herman Miller and the Management Stockholders.



--------------------------------------------------------------------------------



(t)     “Transfer” shall mean to sell, assign, transfer, convey, exchange,
pledge, grant a security interest in or otherwise dispose of any Capital Stock
or right therein, in each case, whether made directly or indirectly, voluntarily
or involuntarily, absolutely or conditionally, or by operation of law or
otherwise.
2.    Restrictions on Transfers of Capital Stock.
(a)    Prohibited Transfers.
(i)    No Management Stockholder shall have the right to Transfer all or any
part of the Capital Stock owned or held by such Management Stockholder without
the prior written consent of the Board. Notwithstanding the foregoing, a
Management Stockholder may transfer Capital Stock to a Permitted Transferee or
pursuant to Sections 4 or 5 of this Agreement.
(ii)    For purposes of this Agreement, all references to Capital Stock owned or
held by a Management Stockholder shall include all interests in Capital Stock
now held or hereafter acquired by a spouse of such Management Stockholder
(“Spouse”) as marital property or pursuant to the Spouse’s elective rights to
deferred marital property or to an augmented marital property estate. The
creation of an interest in the Capital Stock in the Spouse by operation of
marital property or community property laws (e.g., by reason of reclassification
by agreement between the Management Stockholder and the Management Stockholder’s
Spouse or because the Management Stockholder acquires a portion or all of the
Management Stockholder’s interest in exchange for property that is classified as
marital property or community property) during such Management Stockholder’s
lifetime shall not be deemed to be a Transfer of the Capital Stock or any
portion thereof for purposes of this Section 2(a) so long as (a) the Capital
Stock in which such interest is created continues to be registered in the name
of such Management Stockholder and (b) such Management Stockholder maintains
full management and control rights with respect to such Capital Stock; provided,
however, that if either of the foregoing conditions shall cease to be satisfied,
then such Management Stockholder and the Company shall have the option to
purchase such Spouse’s interest in the Capital Stock in the sequence and manner
and upon the same terms and conditions as specified in Section 2(b) hereof as if
the marital relationship of such Management Stockholder and such Management
Stockholder’s Spouse had been terminated. During the marriage of a Management
Stockholder and the Management Stockholder’s Spouse, such Management
Stockholder’s obligation to sell or offer to sell Capital Stock pursuant to this
Agreement shall include an obligation on the part of such Management
Stockholder’s Spouse to sell or offer to sell any interest of such Spouse in the
Capital Stock in the same manner and upon the same terms and conditions. For the
avoidance of doubt, a Spouse shall not be permitted to Transfer any interest in
Capital Stock without the prior written consent of the Board.
(b)    Marriage, Other Involuntary Transfer, or Termination of Employment.
(i)    Termination of Marriage of a Stockholder. Upon the termination of the
marriage of a Management Stockholder, by reason of the death of such Management
Stockholder’s Spouse or by divorce, if such Management Stockholder does not
succeed to the marital property or other interest of such Management
Stockholder’s Spouse in the Capital Stock held by such Management Stockholder,
then such Management Stockholder shall have the right to



--------------------------------------------------------------------------------



purchase such interest from such Management Stockholder’s Spouse or the personal
representative of such Spouse’s estate, as the case may be, at the purchase
price determined pursuant to Section 2(b)(vi), or as otherwise agreed by the
parties thereto. If such Management Stockholder elects to purchase all of such
Management Stockholder’s Spouse’s interest in the Capital Stock, he shall
signify such election by delivering written notice to such effect to the Spouse
or the personal representative of the Spouse’s estate, as the case may be, and
to the Company within ninety (90) days after the date of the Spouse’s death or
the effective date of termination of the marital relationship. If the Management
Stockholder fails to exercise such right and option in full within such ninety
(90) day period, the Company shall have the option to purchase, upon written
notice to the Management Stockholder, during the ninety (90) day period
following the later of (1) the expiration of the ninety (90) day period
described in the preceding subparagraph, or (2) the date upon which the Company
shall receive actual notice of the Spouse’s death or divorce, and the Spouse or
the personal representative of the Spouse’s interest, as the case may be, shall
be required to sell and transfer, all but not less than all of the Spouse’s
interest in the Management Stockholder’s Capital Stock at the purchase price
determined pursuant to Section 2(b)(vi), or as otherwise agreed by the parties
thereto upon the giving of written notice to such effect to the Management
Stockholder. With regard to shares of Capital Stock subject to the option to
purchase, such Spouse or Spouse’s estate shall be under the same obligation to
sell or to offer to sell such shares of Capital Stock in the same manner and
upon the same terms and conditions as a Management Stockholder under Section
2(b)(iii) of this Agreement.
(ii)    Involuntary Transfers. If any Capital Stock owned by any Management
Stockholder shall be subject to sale or other Transfer by reason of (a)
bankruptcy or insolvency proceedings, whether voluntary or involuntary, (b)
incompetency or insanity or (c) distraint, levy, execution or other involuntary
transfer whether by operation of law or otherwise (an “Involuntary Transfer”),
then such Management Stockholder shall give the Company written notice thereof
promptly following the occurrence of such event stating the terms of such
proposed transfer, the identity of the proposed transferee, the price or other
consideration, if readily determinable, for which the shares of Capital Stock
are proposed to be transferred and the number of shares of Capital Stock subject
to such Involuntary Transfer. If any shares of Capital Stock are subject to any
Involuntary Transfer, the Company shall at all times (subject to any limitations
imposed by applicable law or any ruling by a court of competent jurisdiction,
arbitrator or other governmental entity) have the immediate and continuing right
and option for a period of ninety (90) days after the Company first receives
actual notice of such Involuntary Transfer to purchase such Capital Stock at the
purchase price determined pursuant to Section 2(b)(vi), or as otherwise agreed
by the parties thereto upon the giving of written notice to such effect to the
transferee to whom the Capital Stock is to be transferred pursuant to such
Involuntary Transfer.
(iii)    Termination of Employment. In the event that a Management Stockholder
is no longer employed by the Company or any Affiliate of the Company (for any or
no reason), the Company shall have the option to purchase, during the ninety
(90) day period following the cessation of employment upon written notice to the
Management Stockholder, and such Management Stockholder shall be required to
sell and transfer, all but not less than all of the terminated Stockholder’s
Capital Stock at the purchase price determined pursuant to Section 2(b)(vi).



--------------------------------------------------------------------------------



(iv)    Death of Management Stockholder. Upon the death of any Management
Stockholder, if the other Management Stockholder remains alive, such other
Management Stockholder shall have the right to purchase some or all of the
shares of Capital Stock owned by the deceased Management Stockholder at the time
of his death for a period of 90 days following the death of the Management
Stockholder by giving written notice to the estate or personal representative of
the deceased Management Stockholder, such purchase to be at the price determined
pursuant to Section 2(b)(vi). In the event the surviving Management Stockholder,
does not purchase all of the deceased Management Stockholder’s capital stock
pursuant to the preceding sentence, then upon the expiration of the 90-day
option period, Company may (and the estate of the deceased Management
Stockholder may require Company) to purchase all but not less than all of the
remaining shares of Capital Stock owned by the deceased Management Stockholder
by giving written notice thereof during the preceding 90-day period at the price
determined pursuant to Section 2(b)(vi) hereof. If there is no surviving
Management Stockholder at the time of a Management Stockholder’s death, then for
a period of 90 days thereafter, Company may (and the estate of the deceased
Management Stockholder may require Company) to purchase all but not less than
all of the shares of Capital Stock owned by the deceased Management Stockholder
by giving written notice thereof during the preceding 90-day period at the price
determined pursuant to Section 2(b)(vi) hereof
(v)    Assignment of Company Purchase Option. The Board may freely assign the
Company’s purchase option under Section 2(b) hereof, in whole or in part, to any
Affiliate of Herman Miller. Any such Affiliate who accepts an assignment of the
Company’s purchase option under Section 2(b) hereof shall assume all of the
Company’s rights and obligations under this Section 2(b).
(vi)    Determination of Fair Market Value. The date upon which written notice
of election to purchase or sell, as applicable, Capital Stock pursuant to this
Section 2 is provided by the Company pursuant to clauses (i) through (iv) or a
surviving Management Stockholder or the Management Stockholder’s estate pursuant
to clause (iv), in each case, shall be referred to as the “Sale Right Notice
Date”. The purchase price of the Capital Stock subject to such repurchase
pursuant to this Section 2 shall be, the Fair Market Value determined pursuant
to the most recently completed Annual Appraisal (as defined below) or
Alternative Annual Appraisal (as defined below), as the case may be, as of the
Sale Right Notice Date.
(c)    Effect of Failure to Comply. Any purported Transfer not made in
compliance with the requirements of this Agreement shall be null and void ab
initio, shall not be recorded on the books of the Company or its transfer agent
and shall not be recognized by the Company. Each party hereto acknowledges and
agrees that any breach of this Agreement would result in substantial harm to the
other parties hereto for which monetary damages alone could not adequately
compensate. Therefore, the parties hereto unconditionally and irrevocably agree
that any non-breaching party hereto shall be entitled to seek protective orders,
injunctive relief and other remedies available at law or in equity (including,
without limitation, seeking specific performance or the rescission of purchases,
sales and other transfers of Capital Stock not made in strict compliance with
this Agreement).



--------------------------------------------------------------------------------



(d)    Annual Appraisal. The Appraiser shall be engaged by the Company to
determine the Fair Market Value as of the last day of each fiscal year of the
Company (the “Annual Appraisal Date”). Each appraisal conducted by the Appraiser
in accordance with this Section 2 shall hereinafter be referred to the “Annual
Appraisal”. The costs and expenses of the Annual Appraisal shall be borne solely
by the Company. The Company shall provide a copy of the Annual Appraisal to the
Management Stockholders within 30 days after its completion but in no event
later than the annual anniversary of the date hereof. In the event that a
Management Stockholder disputes the determination of Fair Market Value by the
Appraiser, such Management Stockholder shall within 30 days after receipt of the
Annual Appraisal, notify the Company of such dispute. Within 15 days thereafter,
the Company and Management Stockholders shall mutually agree on an alternative
independent appraiser (“Alternative Annual Appraiser”) who shall be engaged to
promptly determine the Fair Market Value of the Company as of the applicable
Annual Appraisal Date. If the parties cannot agree on the Alternative Annual
Appraiser within such time period, then the Appraiser shall select the
Alternative Annual Appraiser. The Alternative Annual Appraiser shall be
instructed to determine Fair Market Value in accordance with the assumptions and
parameters set forth in the definition of Fair Market Value as set forth in this
Agreement and shall be instructed to perform the evaluation as quickly as
reasonably possible but in any event in no more than 30 days. In the event that
the appraisal performed by the Alternative Annual Appraiser (the “Alternative
Annual Appraisal”) results in a Fair Market Value that is less than 4% higher or
lower than the Fair Market Value determined in the Annual Appraisal, then the
Fair Market Value shall be the value determined in the Annual Appraisal, and the
costs of the Alternative Annual Appraisal shall be borne by the Management
Stockholder(s) that requested the Alternative Annual Appraisal. In the event
that the Alternative Annual Appraisal determines the Fair Market Value is
greater than or equal to 4% higher or lower than the Fair Market Value in the
Annual Appraisal, then the Fair Market Value shall be deemed to be the average
between the Annual Appraisal and the Alternative Annual Appraisal, and the fees
and expenses of the Alternative Annual Appraisal shall be borne by the Company.
The determination of Fair Market Value pursuant to the terms of this Section
2(d) shall be final and binding on the Parties.
3.    Exempt Transfers. Notwithstanding the foregoing or anything to the
contrary herein, the provisions of Sections 2(a) shall not apply to any Transfer
by a Stockholder to a Permitted Transferee; provided, that in a case of any
transfer pursuant to this Section, such transferee shall become a party to this
Agreement by executing an Adoption Agreement in a form reasonably acceptable to
the Company; provided, further, that each Management Stockholder proposing to
make a Transfer permitted by this Section shall deliver a notice to the Company
and Herman Miller not later than thirty (30) days prior to the consummation of
such Transfer setting forth the name of the proposed transferee and the terms
and conditions of such Transfer; and provided, further, all such permitted
Transfers shall be made in compliance with applicable federal and state
securities laws. Moreover, the provisions of Section 2(b) shall apply with
respect to the rights of purchase and sale of a Management Stockholder’s Capital
Stock with equal force regardless of whether owned by the Management
Stockholder, or a Permitted Transferee.
4.    Drag-Along and Tag-Along Rights.



--------------------------------------------------------------------------------



(a)    Drag-Along Rights. Subject to the rights of the Management Stockholders
to elect to put their shares of Common Stock pursuant to Section 5(b) (it being
understood and agreed that the Management Stockholders shall not be subject to
this Section 4(a) if they elect to exercise such put rights), if Herman Miller
desires to sell, Transfer, redeem or otherwise dispose of at least a majority of
the shares of Capital Stock of the Company to a Person other than a Permitted
Transferee (a “Disposition”), then, at the option of Herman Miller, the
Management Stockholders shall be obligated to participate in such Disposition as
set forth in this Section 4(a) on a pro rata basis on the same terms, price and
conditions as Herman Miller. For purposes of this Section 4(a), each Management
Stockholder shall be obligated to dispose of a number of shares of Capital Stock
in connection with the Disposition equal to its Pro Rata Share; provided, that
to the extent the purchase price paid by the purchaser or transferee in such
Disposition consists of non-cash consideration, Herman Miller shall pay to each
Management Stockholder the fair market value of such non-cash consideration in
exchange for such non-cash consideration (in a manner that is as tax efficient
as possible and otherwise mutually acceptable to the Management Stockholders and
Herman Miller) within 30 days of the consummation of such Disposition. Herman
Miller shall give the Management Stockholders written notice (the date such
notice is given, the “Drag Notice Date”) of any Disposition at least thirty (30)
days prior to the closing of the Disposition and such notice shall (i) describe
in reasonable detail the Disposition, including, without limitation, the number
of Capital Stock to be effectively sold, the identity of the prospective
transferee(s), the purchase price of the Capital Stock to be effectively sold
and the other material terms and conditions of such Disposition, (ii) provide
the Management Stockholders with the date of closing for the Disposition, and
(iii) indicate whether Herman Miller is exercising its rights pursuant to this
Section 4(a). Notwithstanding anything to the contrary set forth in this
Agreement, in the event that the proceeds to be paid to any Management
Stockholder in consideration for his Capital Stock in connection with any such
Disposition is greater than or equal to 4% below the Fair Market Value as
determined in the most recently completed Annual Appraisal or Alternative Annual
Appraisal, as the case may be, prior to the Drag Notice Date (as defined below),
then (i) if the valuation date of the most recently completed Annual Appraisal
or Alternative Annual Appraisal, as the case may be, is within 6 months prior to
the Drag Notice Date, Herman Miller shall be obligated to pay to each Management
Stockholder the difference between (a) the Fair Market Value of such Management
Stockholder’s Capital Stock as determined in such appraisal, and (b) the
proceeds paid to such Management Stockholder (without giving effect to any taxes
payable on such proceeds) as consideration for his Capital Stock in such
Disposition; or (ii) if the valuation date of the most recently completed Annual
Appraisal or Alternative Annual Appraisal, as the case may be, is more than 6
months prior to the Drag Notice Date, such Management Stockholder shall have the
right to request an additional appraisal to determine the Fair Market Value of
such Management Stockholder’s Capital Stock for purposes of this Section 4(a).
Any such appraisal shall be conducted by the Appraiser. The Appraiser shall be
instructed to determine Fair Market Value in accordance with the assumptions and
parameters set forth in the definition of Fair Market Value as set forth in this
Agreement and shall be instructed to perform the evaluation as quickly as
reasonably possible but in any event in no more than 30 days. In the event that
such appraisal (the “Drag Sale FMV Appraisal”) results in a Fair Market Value
that is less than 4% higher or lower than the Fair Market Value in the most
recent Annual Appraisal or Alternative Annual Appraisal, as the case may be,
prior to the Drag Notice Date, then the Management Stockholders shall be
obligated to sell their Capital Stock on the same terms, price and conditions as
Herman Miller, and the costs of the Drag Sale FMV Appraisal



--------------------------------------------------------------------------------



shall be borne by the Management Stockholder(s) that requested such Drag Sale
FMV Appraisal. In the event that the Appraiser determines the Fair Market Value
is greater than or equal to 4% higher or lower than the Fair Market Value in the
most recent Annual Appraisal or Alternative Annual Appraisal, as the case may
be, prior to the Drag Notice Date, then Herman Miller shall be obligated to pay
to each Management Stockholder the difference between (i) the Fair Market Value
of such Management Stockholder’s Capital Stock as determined in the Drag Sale
FMV Appraisal and (ii) the proceeds paid to such Management Stockholder (without
giving effect to any taxes payable on such proceeds) as consideration for his
Capital Stock in such Disposition. In such event, the fees and expenses of the
Drag Sale FMV Appraisal shall be borne by the Company.
(b)    Tag-Along Rights. If Herman Miller elects not to exercise its rights
pursuant to Section 4(a) in connection with a Disposition, then the Management
Stockholders shall have the right, at their option, to participate in such
Disposition on the same terms, price and conditions as Herman Miller, in an
amount equal to their Pro Rata Share. The Management Stockholders may give
notice of their election to exercise their option to participate in the
Disposition at any time within ten (10) days of receipt of notice of such
Disposition
(c)    Indemnification Obligations. No Management Stockholder shall be obligated
in connection with such Disposition to indemnify the prospective transferee in
an aggregate amount in excess of the net cash proceeds actually paid to and
received by such Management Stockholder in such Disposition. Each Management
Stockholder shall enter into indemnification or contribution agreements
reasonably requested by Herman Miller solely to the extent that no Management
Stockholder shall be obligated to undertake any indemnification obligations
(including for the fraud, willful misconduct or bad faith of the Company or
persons other than the Management Stockholders) or make any representations or
warranties other than as to his capacity to participate in such Disposition, due
execution of any definitive documentation to which such Management Stockholder
is a party, ownership of the relevant Capital Stock and ability to Transfer such
Capital Stock free and clear of all liens and other encumbrances. Each
Management Stockholder shall pay its Pro Rata Share (as if such expenses reduced
the aggregate proceeds available for distribution to the Management Stockholders
in such Disposition) of the expenses incurred by the Stockholders in connection
with such Disposition to the extent such expenses are incurred for the benefit
of all Stockholders. Expenses incurred by any Stockholder on its own behalf
(including the fees and disbursements of counsel, advisors and other Persons
retained by such Stockholder in connection with such Disposition) will not be
considered costs incurred for the benefit of all Stockholders and, to the extent
not paid by the Company, will be the responsibility of such Stockholder.
5.    Put Right.
(a)    Put by Management Stockholders. The Management Stockholders will each
have the right to put their shares of Common Stock to the Company over a five
(5)-year period from date of issuance of such shares and/or options in respect
of Common Stock as described below.
(i)    For a period of time beginning on the first Annual Appraisal Date after
the second (2nd) anniversary of the date of issuance of shares of Common Stock
to a Management Stockholder (the “Issuance Date”) and ending (i) 90 days
thereafter if no Alternative Annual



--------------------------------------------------------------------------------



Appraisal has been requested pursuant to Section 2(d) or (ii) sixty (60) days
following the final determination of Fair Market Value in accordance with the
applicable Alternative Annual Appraisal in the event that an Alternative Annual
Appraisal has been requested pursuant to Section 2(d), such Management
Stockholder shall have the right to require the Company and/or Herman Miller,
jointly and severally, to purchase at Fair Market Value from such Management
Stockholder up to twenty percent (20%) of the total number of such shares of
Common Stock issued on such Issuance Date. For the avoidance of doubt, shares of
Common Stock issued under the Contribution and Rollover Agreement between
Company and such Management Stockholder, dated July __, 2014 shall be deemed to
have an Issuance Date of the date hereof, and (ii) shares of Common Stock issued
pursuant to (a) the exercise of options under the Option Agreements entered into
between Company and each Management Stockholder on the date hereof (each an
“Option Agreement”), or (b) the annual bonus pursuant to the Employment
Agreement between Design Within Reach, Inc. and Management Stockholder, dated
the date hereof, shall, once issued, be deemed to have been issued on the date
hereof for purposes of determining the number of shares of Common Stock eligible
for the put under this Section 5(a).
(ii)    For a period beginning on the first Annual Appraisal Date after the
third (3rd) anniversary of an Issuance Date and ending (i) 90 days thereafter if
no Alternative Annual Appraisal has been requested pursuant to Section 2(d) or
(ii) sixty (60) days following the final determination of Fair Market Value in
accordance with the applicable Alternative Annual Appraisal in the event that an
Alternative Annual Appraisal has been requested pursuant to Section 2(d), the
Management Stockholder to whom the shares of Common Stock were issued on such
Issuance Date shall have the right to require the Company and/or Herman Miller,
jointly and severally, to purchase from such Management Stockholder at Fair
Market Value (i) up to an additional ten percent (10%) of the shares of Common
Stock issued on such Issuance Date, plus (ii) additional shares in an amount
equal to the difference between the number of shares such Management Stockholder
was entitled to put to Company pursuant to Section 5(a)(i) and the actual number
of shares the Management Stockholder put to the Company pursuant to Section
5(a)(i). By way of illustrative example, if a Management Stockholder put five
percent (5%) of his shares issued on a given Issuance Date to the Company
pursuant to Section 5(a)(i) above, such Management Stockholder would have the
right to put up to twenty-five percent (25%) of his shares issued on such
Issuance Date to the Company pursuant to this Section 5(a)(ii) (including shares
issued after the date hereof that are deemed to have been issued on the date
hereof because they were issued upon exercise of options under the Option
Agreement).
(iii)    For a period beginning on the first Annual Appraisal Date after the
fourth (4th) anniversary of an Issuance Date and ending (i) 90 days thereafter
if no Alternative Annual Appraisal has been requested pursuant to Section 2(d)
or (ii) sixty (60) days following the final determination of Fair Market Value
in accordance with the applicable Alternative Annual Appraisal in the event that
an Alternative Annual Appraisal has been requested pursuant to Section 2(d), the
Management Stockholder to whom the shares of Common Stock were issued on such
Issuance Date shall have the right to require the Company and/or Herman Miller,
jointly and severally, to purchase from such Management Stockholder at Fair
Market Value (i) up to an additional ten percent (10%) of the shares of such
Common Stock issued on such Issuance Date, plus (ii) additional shares in an
amount equal to the difference between the number of shares such



--------------------------------------------------------------------------------



Management Stockholder was entitled to put to Company pursuant to Sections
5(a)(i) and (ii) and the actual number of shares the Management Stockholder put
to the Company pursuant to Sections 5(a)(i) and (ii). By way of illustrative
example, if a Management Stockholder put five percent (5%) of his shares issued
on a given Issuance Date to the Company pursuant to Sections 5(a)(i) and (ii)
above, such Management Stockholder would have the right to put up to thirty
percent (30%) of his shares issued on such Issuance Date to the Company pursuant
to this Section 5(a)(ii).
(iv)    For a period of time beginning on the first Annual Appraisal Date after
the fifth (5th) anniversary of the Issuance Date and ending (i) 90 days
thereafter if no Alternative Annual Appraisal has been requested pursuant to
Section 2(d) or (ii) sixty (60) days following the final determination of Fair
Market Value in accordance with the applicable Alternative Annual Appraisal in
the event that an Alternative Annual Appraisal has been requested pursuant to
Section 2(d), the Management Stockholder to whom the shares of Common Stock were
issued on such Issuance Date shall have the right to require the Company and/or
Herman Miller, jointly and severally, to purchase at Fair Market Value all
remaining issued and outstanding shares of Common Stock owned by such Management
Stockholder that were issued on such Issuance Date.
(b)    Change of Control. In the event of a Change of Control of Herman Miller,
the Management Stockholders will each have the right by giving written notice
within 30 days of the Change of Control to require the Company and/or Herman
Miller, jointly and severally, to purchase all (but not less than all) of the
Capital Stock owned by the Management Stockholders. The purchase price of the
Capital Stock subject such repurchase pursuant to this Section 5 shall be at the
Fair Market Value determined pursuant to the most recently completed Annual
Appraisal or Alternative Annual Appraisal, as the case may be, as of the date of
such Change of Control; provided, that if the valuation date of the most
recently completed Annual Appraisal or Alternative Appraisal is more than six
months prior to the date of the Change of Control, each Management Stockholder
shall have the right to request an additional appraisal to determine the Fair
Market Value for purposes of this Section 5(b). In such event, such Management
Stockholder shall in its written notice contemplated above notify the Company of
its election. If the additional appraisal is elected, such appraisal (the “CoC
FMV Appraisal”) shall be performed by the Appraiser who shall be engaged to
promptly determine the Fair Market Value of the Company as of the date of the
Change of Control. The Appraiser shall be instructed to determine Fair Market
Value in accordance with the assumptions and parameters set forth in the
definition of Fair Market Value as set forth in this Agreement and shall be
instructed to perform the evaluation as quickly as reasonably possible but in
any event in no more than 30 days. In the event that the resulting CoC FMV
Appraisal results in a Fair Market Value that is less than 4% higher or lower
than the Fair Market Value in the most recent Annual Appraisal or Alternative
Annual Appraisal, as the case may be, then the Fair Market Value for purposes of
this Section 5(b) shall be the value determined in the most recent Annual
Appraisal or Alternative Annual Appraisal, as the case may be, and the costs of
the CoC FMV Appraisal shall be borne by the Management Stockholder(s) that
requested a CoC FMV Appraisal. In the event that the CoC FMV Appraisal
determines the Fair Market Value is greater than or equal to 4% higher or lower
than the Fair Market Value in the most recent Annual Appraisal or the
Alternative Annual Appraisal, as the case may be, then the Fair Market Value
shall be deemed to be the average between the Fair Market Value determined
pursuant to the Annual Appraisal or the Alternative Annual Appraisal, as the
case may be, and the CoC FMV Appraisal, and the fees and expenses of the CoC



--------------------------------------------------------------------------------



FMV Appraisal shall be borne by the Company. The determination of Fair Market
Value pursuant to the terms of this Section 5(b) shall be final and binding on
the Parties for purposes of this Section 5(b).
(c)    Dramatic Modifications to Business. In the event that the Board directs
Company and/or its Subsidiaries to engage in transactions without the approval
or consent of at least one Management Stockholders (which for the avoidance of
doubt it is permitted to do) in such a way that the day-to-day business of
Company and the Subsidiaries is or is reasonably expected to be so materially
transformed in terms of scope, products or markets that it is reasonably seen to
be a substantially different business from the current business of Company and
the Subsidiaries and as a result one or both Management Stockholders do not feel
capable of managing the transformed business effectively (a “Transformation”),
such Management Stockholder may notify Company of the Transformation (it being
understood and agreed that winding up, dissolution or liquidation of the Company
or any of its subsidiaries shall be deemed to be a Transformation). The CEO of
Herman Miller and the Management Stockholder(s) shall promptly meet and attempt
in good faith to address or resolve the concerns of the Management Stockholder.
If the Management Stockholder reasonably believes that his concerns have not
been reasonably and adequately addressed within 30 days of such meeting, then
for a period of sixty (60) days thereafter, such Management Stockholder may
elect by written notice to require Company to purchase all (but not less than
all) of Management Stockholder’s Capital Stock at the Fair Market Value.
(d)    Material Dilution without Consent. Except with respect to issuances
pursuant to the terms of the Company’s 2014 Incentive Stock Option Plan as in
effect on the date hereof, in the event that Company or any of its Subsidiaries
issues New Securities as to which a Management Stockholder does not exercise his
preemption rights under Section 7 hereof, then for a period of sixty (60) days
thereafter, such Management Stockholder may elect by written notice to require
Company to purchase all (but not less than all) of Management Stockholder’s
Capital Stock at the Fair Market Value.
(e)    Procedure. If a Management Stockholder shall elect to sell such Capital
Stock, such Management Stockholder shall give written notice to the Company and
Herman Miller of such intent within the period prescribed (the date such notice
is given, the “Put Notice Date”). Such notice shall specify the number of shares
of Capital Stock to be sold (the “Put Stock”). Such written notice shall
constitute an offer to sell the Put Stock to the Company as provided therein;
provided, that such notice and such offer shall be revocable by the Management
Stockholders at any time prior to the consummation of the sale. Such written
notice by Edelman or McPhee shall be accompanied by the stock certificates for
the shares of Put Stock, together with stock transfer instruments executed in
blank sufficient to effect the transfer of all of such Put Stock, which shall be
held by the Company in trust pending completion of such transaction.
(f)    Purchase Obligations. Upon delivery of the written notice by the
Management Stockholder (the “Put Notice”), the Company and Herman Miller,
jointly and severally, shall have the obligation to purchase the Put Stock at a
price equal to the Fair Market Value of the Put Stock (the “Put Option Purchase
Price”). Such Put Option Purchase Price shall be payable, upon receipt of
original stock certificates and duly executed stock powers evidencing



--------------------------------------------------------------------------------



the conveyance of the Put Stock to Company or Herman Miller, as applicable, in
cash to the Company, by wire transfer to an account designated by the Management
Stockholder within thirty (30) days following receipt of such written notice.
(g)    Determination of Fair Market Value of Put Stock. The Put Option Purchase
Price shall be based on the Fair Market Value determined in the mostly recently
completed Annual Appraisal determined pursuant to Section 2(d) as of the Put
Notice Date.
(h)    Herman Miller Stock Request. In the event that a Management Stockholder
is required to or elects to sell shares of Capital Stock pursuant to Sections
4(a) or 5(c) hereof, such Management Stockholder may by written notice (i)
within ten days after the Drag Notice Date, or (ii) in the Put Notice, as
applicable, request that Herman Miller pay for some or all of the at the
purchase price for the Capital Stock in such transaction by delivering shares of
unregistered common stock of Herman Miller in lieu of cash. Herman Miller may,
at its exclusive direction, and if it does agree, such stock issuance shall be
on such terms and conditions as are mutually agreed by Herman Miller and the
applicable Management Stockholder.
(i)    Neither Herman Miller nor any of its Affiliates is party to any
agreement, arrangement or commitment which would limit or restrict in any manner
the ability of the Company to comply with its obligations under this Section 5
in the event any Management Stockholder elects to exercise its rights under this
Section 5 (any such agreement, arrangement or commitment, a “Restrictive
Agreement”) and neither Herman Miller nor any of its Affiliates shall enter
into, or become subject to, any Restrictive Agreement which would be effective
at any time during which any Management Stockholder is entitled to exercise its
rights under this Section 5.
6.    Certain Matters Requiring Director Approval. So long as the Management
Stockholders hold shares of Capital Stock, the Company hereby covenants and
agrees with each of the Management Stockholders that it shall not, without
approval of at least five (5) members of the Board:
(i)     amend or modify those certain Supply Agreements between Herman Miller
and HM Consumer Co., and Design Within Reach, Inc., each dated the Closing Date
or amend or modify that certain Services and Cost Allocation Agreement between
Herman Miller and HMCC dated the Closing Date.
(ii)    enter into any transaction or agreement with Herman Miller or any of its
Affiliates (an “Affiliate Transaction”) which transaction or agreement is not on
reasonable arm’s length terms; and
(iii)    amend the certificate of incorporation or by-laws of the Company in a
manner that adversely affects any of the Management Stockholders;
Herman Miller may, at its election as a means to avoid a dispute regarding
whether an Affiliate Transaction is arms-length, submit a proposed Affiliate
Transaction for approval by the Board, and if the Board and the Independent
Director approves such Affiliate Transaction, such Affiliate Transaction shall
be deemed to be on an arms-length basis.



--------------------------------------------------------------------------------



7.    Right of First Offer. Subject to the terms and conditions specified in
this Section 7, and applicable securities laws, in the event the Company
proposes to offer or sell any New Securities, the Company shall first make an
offering of such New Securities to each Management Stockholder in accordance
with the following provisions of this Section 7:
(i)    The Company shall deliver a notice, in accordance with the provisions of
Section 7(d) hereof (the “Offer Notice”) to each of the Stockholders stating
(i) its bona fide intention to offer such New Securities, (ii) the number of
such New Securities to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such New Securities.
(ii)    By written notification received by the Company, within ten (10)
calendar days after mailing of the Offer Notice, each Management Stockholder may
elect to purchase or obtain, at the price and on the terms specified in the
Offer Notice, up to that portion of such New Securities which equals the
proportion that the number of shares of Capital Stock then held by such
Management Stockholder bears to the total number of shares of Capital Stock of
the Company then outstanding (assuming full conversion and exercise of all
convertible or exercisable securities), including any Excess New Securities (as
defined below) that such Management Stockholder wishes to purchase if such
securities are available. In the event that any Management Stockholder does not
elect to purchase all of his respective proportional share, the New Securities
which were available for purchase by such non-electing Management Stockholder
(the “Excess New Securities”) shall automatically be deemed to be accepted for
purchase by the Management Stockholders who indicated in their written
notification a desire to participate in the purchase of New Securities in excess
of their proportional share.
(iii)    If all New Securities referred to in the Offer Notice are not elected
to be purchased or obtained as provided in Sections 7(a) and (b) hereof (subject
to compliance by the Company of its obligations with respect to any Excess New
Securities), the Company may offer the remaining unsubscribed portion of such
New Securities (collectively, the “Refused Securities”) to any person or persons
at a price not less than, and upon terms no more favorable to the offeree than,
those specified in the Offer Notice. If the Company does not enter into an
agreement for the sale of the remaining unsubscribed New Securities within one
hundred eighty (180) days, or if such agreement is not consummated within thirty
(30) days of the execution thereof, the right provided hereunder shall be deemed
to be revived and such remaining unsubscribed New Securities shall not be
offered unless first reoffered to the Stockholders in accordance with this
Section 7.
(iv)    The right of first offer in this Section 7 shall not be applicable to:
(i) shares of Common Stock issued or deemed issued to employees or directors of,
or consultants to, the Company or any of its subsidiaries pursuant to a plan,
agreement, or arrangement approved by the Board; (ii) the issuance of securities
pursuant to the conversion or exercise of convertible or exercisable securities;
(iii) securities issued in connection with any stock split or stock dividend of
the Company; (iv) the issuance of securities in connection with a bona fide
business acquisition of or by the Company, whether by merger, consolidation,
sale of assets, sale or exchange of stock or otherwise; or (v) any debt
instruments, provided such borrowings do not have any exercisable or convertible
equity features attached.



--------------------------------------------------------------------------------



(v)    In lieu of complying with the provisions of this Section 7, the Company
may elect to give notice to the Management Stockholders within thirty (30) days
after the issuance of New Securities. Such notice shall describe the type, price
and terms of the New Securities. Each Management Stockholder shall have twenty
(20) days from the date of receipt of such notice to elect to purchase up to the
number of New Securities that would, if purchased by such Management
Stockholder, maintain such Management Stockholder’s percentage ownership
position, calculated as set forth in Section 7(b) prior to giving effect to the
issuance of such New Securities. The closing of such sale shall occur within
sixty (60) days of the date of notice to the Management Stockholders.
8.    Non-Competition.
(a)    The Business Area. The Parties acknowledge the Company and its
subsidiaries transact and carry on the Business throughout the world, including
but not limited to in the United States, Mexico, Canada, China, India, Europe,
and Australia (the “Business Area”). The restrictions set forth in this Section
8 shall apply solely to the Business Area.
(b)     Conduct of the Company’s Business and Operations Post-Effective Date.
The Parties further acknowledge that (i) after the Effective Date, the Company
intends to conduct the Business throughout the Business Area, (ii) by virtue of
their ownership of Capital Stock and right to be a member of the Board as
provided herein, the Management Stockholders will have access to confidential
information and trade secrets of the Company and its subsidiaries, the misuse or
disclosure of which would materially reduce the value of the Capital Stock, and
(iii) Herman Miller and the Company would not have entered into this Agreement
but for Management Stockholders’ promise to comply with the provisions of this
Section 8.
(c)    Agreement Not to Compete. During the period commencing on the Effective
Date and ending on the first anniversary of the date on which such Management
Stockholder no longer hold any shares of Capital Stock of the Company (the
“Restricted Period”), each Management Stockholder, subject to Section 8(d),
shall not engage or participate in any business competitive with the Business in
the Business Area or become interested in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent or consultant) any
Person engaged in any business competitive with the Business in any part of the
Business Area.
(d)    Ownership of Certain Securities. Notwithstanding the foregoing provisions
of Section 8(a), a Management Stockholder may own (solely as a passive investor)
securities in any publicly-traded entity that is engaged in the Business, but
only to the extent such Management Stockholder does not own, of record or
beneficially, more than an aggregate of four and ninety-nine/hundreths percent
(4.99%) of the outstanding beneficial ownership of such entity.
(e)    Nonsolicitation of Employees. During the Restricted Period, the
Management Stockholders shall not, either on their own account or for any Person
directly or indirectly employ or otherwise engage, or attempt to employ or
otherwise engage, any person who is then (or was at any time within one (1) year
prior thereto) engaged by Company or its subsidiaries as an executive, officer,
or senior designer, or otherwise induce or influence any such person to
terminate their employment or engagement with the Company or to terminate or
breach their



--------------------------------------------------------------------------------



employment agreement with the Company. The foregoing shall not apply to persons
that have been separated from employment with the Company for a period of six
(6) months or longer nor shall it apply to the solicitation of the other
Management Stockholder. A Management Stockholder shall not be deemed in breach
hereof solely for general solicitations of employment through publications that
are no specifically directed at employees of Company or any subsidiary.
(f)    Maintenance of Relationships. During the Restricted Period, the
Management Stockholders shall not, directly or indirectly (including without
limitation through any existing or future Affiliate), induce or influence any
customer, supplier, vendor or other Person that has a business relationship with
the Company or the Company’s Affiliates to discontinue or reduce the extent of
such business relationship.
9.    Financial Information and Reports.
(a)    The Company will furnish the following information without charge to any
Management Stockholder:
(i)    within thirty (30) days after the end of each fiscal month of the Company
other than the last such month of any fiscal quarter of the Company,
consolidated statements of income and cash flows of the Company for such fiscal
month and consolidated balance sheets of the Company as of the end of such
fiscal month;
(ii)    as soon as practicable, but in any event within thirty (30) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and cash flows for such fiscal quarter,
and an unaudited balance sheet as of the end of such fiscal quarter, with
comparisons to the Approved Budget, all prepared in accordance with generally
accepted accounting principles applied (“GAAP”) (except that such financial
statements may (i) be subject to normal year-end audit adjustments and (ii) not
contain all notes thereto that may be required in accordance with GAAP);
(iii)    within sixty (60) days after the end of each fiscal year of the
Company, the Company’s unaudited financial statements (balance sheet, income
statement and statement of cash flows) as of the end of such fiscal year,
prepared substantially in accordance with GAAP on a consistent basis (except
that such financial statements may (i) be subject to normal year-end audit
adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP);
(iv)    within sixty (60) days after the commencement of each fiscal year of the
Company, (A) a consolidated annual budget of the Company and its Subsidiaries
for such fiscal year (such annual budget to include, budgeted statements of
earnings and sources and uses of cash and balance sheets) and annual projections
and estimates related thereto and (B) a consolidated capital expenditure budget
of the Company and its Subsidiaries for such fiscal year (including a summary of
the capital expenditures made or committed to by the Company and its
Subsidiaries in the prior fiscal quarter) (together, the “Company Budgets”).
(b)    Inspection Rights. The Company shall, upon reasonable notice and during
normal business hours, allow each Management Stockholder to (a) examine the
books and records



--------------------------------------------------------------------------------



of the Company, and (b) request information at reasonable times and intervals
concerning the general status of the Company’s financial condition and
operations; provided, that the Company may, in its discretion, not disclose or
provide access to any Stockholder to highly confidential proprietary information
the disclosure of which would adversely affect the attorney-client privilege
between the Company and its counsel.
10.    Voting Agreement.
(a)    Agreement to Vote Shares. Each Stockholder agrees to vote all of his, her
or its shares of voting securities in the Company, whether now owned or
hereafter acquired or which such Stockholder may be empowered to vote (together,
the “Designated Shares”), from time to time and at all times, in whatever manner
shall be necessary to ensure that at each annual or special meeting of
stockholders at which an election of directors is held or pursuant to any
written consent of the stockholders (each such case is referred to herein as a
“Vote”), the following persons shall be elected to the Board at each election of
directors:  
(i)    Three (3) individuals designated by Herman Miller (whose initial
designees shall be Brian Walker, Ben Watson, and Steve Gane,
(ii)    One (1) individual designated by Herman Miller which individual shall
satisfy the requirements of an independent director as defined by the NASDAQ
rules, shall be reasonably acceptable to the Management Stockholders and shall
have retail/consumer business experience (the “Independent Director”);
(iii)    So long as McPhee is employed by the Company or any Affiliate of the
Company, one (1) individual designated by McPhee (whose initial designee shall
be McPhee); and
(iv)    So long as Edelman is employed by the Company or any Affiliate of the
Company, one (1) individual designated by Edelman (whose initial designee shall
be Edelman).
(b)    Size of the Board. Each Stockholder agrees to vote, or cause to be voted,
all Designated Shares from time to time and at all times, in whatever manner as
shall be necessary to ensure that the size of the Board shall be set and remain
at six (6) directors.
(c)    Vacancy and Removal. In the event that any of the individuals designated
pursuant to Section 10(i) of this Agreement ceases to serve as a member of the
Board during his term of office for any reason (including death, resignation or
removal), the Stockholder(s) that designated such individual shall elect a
substitute individual to fill the resulting vacancy, to serve until his
successor shall have been duly designated. Any member of the Board shall be
removed from the Board only upon the request or approval of the Stockholder that
designated such individual.
(d)    Composition of the Board of Subsidiaries. At all times, to the extent
permitted by applicable law, the composition of the board of directors or any
comparable governing body of the Company’s Subsidiaries shall have the same
composition as that of the Board.



--------------------------------------------------------------------------------



(e)    Observer. In the event that a Management Stockholder is no longer
employed by the Company or any Affiliate of the Company, so long as such
Management Stockholder owns Capital Stock of the Company, such Management
Stockholder shall be permitted to designate one (1) observer to attend, as a
non-voting observer, all meetings (including telephonic meetings) of the Board
(the “Board Observer”). The Company shall, at any time, (i) provide the Board
Observer with reasonable access, upon reasonable notice, to the books and
records of the Company and its Subsidiaries and (ii) provide the Board Observer
with (x) notice of all meetings of the Board and (y) all information delivered
to the members of the Board prior to such meetings at the same time such notice
and information is delivered to the members of the Board.
(f)    No Voting Trusts. No Stockholder shall deposit, nor permit any entity
under the Stockholder’s control to deposit, any of his or her Designated Shares
in a voting trust or subject any of his or her Designated Shares to any
agreement, arrangement or understanding with respect to the voting of his or her
Designated Shares inconsistent with this Agreement.
(g)    Stockholder’s Representations. Each Stockholder severally represents
that: (a) the Stockholder has the complete and unrestricted power and
unqualified right (subject to spousal consent, if applicable) to enter into and
perform the terms of this Agreement; (b) this Agreement constitutes a valid and
binding agreement with respect to the Stockholder, enforceable against the
Stockholder in accordance with its terms and (c) the Stockholder owns the number
of Shares, warrants and/or options indicated opposite the Stockholder name on
Exhibit A hereto, has the sole and unrestricted voting power with respect to the
Designated Shares, and such Designated Shares are all of the Shares directly or
indirectly held by the Stockholder.
(h)    Specific Performance and Remedies. The parties hereto acknowledge that it
will be impossible to measure in money the damage to the other party(ies) if a
party hereto fails to comply with the obligations imposed by this Agreement and
that, in the event of such failure, the other party(ies) will not have an
adequate remedy at law or in damages. Accordingly, injunctive relief or other
equitable remedy, in addition to remedies at law or in damages, is the
appropriate remedy for any such failure. No party will oppose the granting of
such relief on the basis that the other party(ies) have an adequate remedy at
law. Each party shall seek, and each party hereby waives any requirement for,
the securing or posting of a bond in connection with any other party’s seeking
or obtaining such equitable relief. In addition to all other rights or remedies
which any party hereto may have against any other party hereto who defaults in
the performance of such party’s obligations under the Agreement, such defaulting
party shall be liable to the non-defaulting party for all litigation costs and
attorneys’ fees incurred by the non-defaulting party(ies) in connection with the
enforcement of any of the non-defaulting party’s rights or remedies against the
defaulting party.
11.    Legend.
(a)    Each certificate representing shares of Capital Stock held by the
Stockholders or issued to any permitted transferee in connection with a transfer
permitted by this Agreement shall be endorsed with the following legend:



--------------------------------------------------------------------------------



THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT
TO THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAW, AND SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE REGISTRATION REQUIREMENT OF SUCH
ACT OR SUCH LAWS IS NOT REQUIRED AND AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY IS FURNISHED TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH
ACT OR SUCH LAWS IS NOT REQUIRED.
THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO, AND IN CERTAIN CASES PROHIBITED BY, THE TERMS
AND CONDITIONS OF A CERTAIN STOCKHOLDERS AGREEMENT BY AND AMONG THE STOCKHOLDER,
THE CORPORATION AND CERTAIN OTHER HOLDERS OF CAPITAL STOCK OF THE CORPORATION.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY
OF THE CORPORATION.
(b)    Each Stockholder agrees that the Company may instruct its transfer agent
to impose transfer restrictions on the shares represented by certificates
bearing the legend referred to in Section 11(a) above to enforce the provisions
of this Agreement, and the Company agrees to promptly do so. The legend shall be
removed upon termination of this Agreement at the request of the holder.
12.    Miscellaneous.
(a)    Term. This Agreement shall terminate, with respect to any Management
Stockholder, in the event such Management Stockholder ceases to be a stockholder
of the Company. Notwithstanding the foregoing, Sections 8 and 12(n) shall
survive the termination of this Agreement.
(b)    Stock Split. All references to numbers of shares in this Agreement shall
be appropriately adjusted to reflect any stock dividend, split, combination or
other recapitalization or adjustment to the capital structure of the Company
affecting the Capital Stock occurring after the date of this Agreement.
(c)    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c)



--------------------------------------------------------------------------------



five days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or Schedule A, or to
such e-mail address, facsimile number, or address as subsequently modified by
written notice given in accordance with this Section 12(c). If notice is given
to the Company, a copy shall also be sent to Foley & Lardner LLP, 777 E.
Wisconsin Avenue, Milwaukee, Wisconsin 53202; facsimile number: (414) 297-4900;
attention Kevin D. Makowski. If notice is given to John Edelman as a
Stockholder, a copy shall also be sent to White & Case LLP, 1155 Avenue of the
Americas, New York, New York 10036; facsimile number (212) 354-8113; attention
Nazim Zilkha. If notice is given to John McPhee as a Stockholder, a copy shall
also be sent to White & Case LLP, 1155 Avenue of the Americas, New York, New
York 10036; facsimile number (212) 354-8113; attention Nazim Zilkha. Each
Stockholder subject to this Agreement acknowledges and agrees to receive any
communications given or made by the Company in accordance with applicable law or
this Agreement by electronic mail or other electronic transmission in accordance
with the email address or facsimile numbers provided by the Company. In the
event that a Stockholder changes his, her or its email address or facsimile
number, such Stockholder agrees, upon request from the Company, to supply an
alternative email address, if one is available.
(d)    Entire Agreement. This Agreement (including the Exhibits hereto, if any)
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties are
expressly canceled.
(e)    Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
(f)    Amendment. This Agreement may be amended or modified and only by a
written instrument executed by the Company and the Stockholders. All waivers
granted with respect to any term, condition or provision of this Agreement shall
be in writing and shall only be effective if executed by the party granting such
waiver. No waivers of or exceptions to any term, condition or provision of this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such term, condition or provision.
(g)    Transfers, Successors and Assigns.



--------------------------------------------------------------------------------



(i)    The terms and conditions of this Agreement shall inure to the benefit of
and be binding upon the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
(ii)    The rights of the Stockholders hereunder are not assignable without the
Company’s written consent, except by each Stockholder to any constituent,
partner, member or stockholder of such Stockholder or to an entity or entities
controlled by, or under common control with, such Stockholder. Except as
expressly set forth herein or in connection with an assignment by the Company by
operation of law to the acquirer of the Company, the rights and obligations of
the Company hereunder may not be assigned under any circumstances.
(h)    Severability. The invalidity of unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Each Stockholder acknowledges and agrees that each Stockholder hereto will be
irreparably damaged in the event any of the provisions of this Agreement are not
performed by the Stockholders in accordance with their specific terms or are
otherwise breached. Accordingly, it is agreed that each of the Company and the
Stockholders shall be entitled to an injunction to prevent breaches of this
Agreement and to specific enforcement of this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction, in addition to any other remedy to
which the Stockholders may be entitled at law or in equity.
(i)    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
its principles of conflicts of laws. Each of the Stockholders to this Agreement
hereby consents to personal jurisdiction in any such action brought in state or
federal courts located in Wilmington, Delaware.
(j)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(k)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
(l)    Consent of Spouse. If any Management Stockholder is married on the date
of this Agreement or on the date such Management Stockholder becomes a party to
this Agreement, such Management Stockholder’s spouse shall execute and deliver
to the Company a consent of spouse in the form of Exhibit B hereto (“Consent of
Spouse”), effective on the date hereof. Notwithstanding the execution and
delivery thereof, such consent shall not be deemed to confer or convey to the
spouse any rights in such Management Stockholder’s shares of Capital Stock that
do not otherwise exist by operation of law or the agreement of the parties. If
any Management Stockholder should marry or remarry subsequent to the date of
this Agreement or the date such Management Stockholder becomes a party to this
Agreement, such Management Stockholder shall



--------------------------------------------------------------------------------



within thirty (30) days thereafter obtain his/her new spouse’s acknowledgement
of and consent to the existence and binding effect of all restrictions contained
in this Agreement by causing such spouse to execute and deliver a Consent of
Spouse acknowledging the restrictions and obligations contained in this
Agreement and agreeing and consenting to the same.
(m)    Confidentiality. Each Management Stockholder agrees that such Management
Stockholder will keep confidential and will not disclose, divulge or use for any
purpose, other than to monitor its investment in the Company, any confidential
information obtained from the Company or its subsidiaries pursuant to the terms
of this Agreement, unless such confidential information (i) is known or becomes
known to the public in general (other than as a result of a breach of this
Section 12(m) by such Management Stockholder), (ii) is or has been independently
developed or conceived by the Stockholder without use of the Company’s
confidential information or (iii) is or has been made known or disclosed to the
Management Stockholder by a third party without a breach of any obligation of
confidentiality such third party may have to the Company; provided, however,
that a Management Stockholder may disclose confidential information (a) to its
attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company, (b) to any prospective investor of any Capital Stock from such
Management Stockholder as long as such prospective investor agrees to be bound
by the provisions of this Section 12(m), or (c) as may otherwise be required by
law, provided that the Management Stockholder takes reasonable steps to minimize
the extent of any such required disclosure.
(n)    Director and Officer Insurance. As promptly as practicable after the date
hereof, the Company shall purchase and maintain customary directors’ and
officers’ indemnification insurance coverage for each of its directors and
officers including, but not limited to, those directors identified in Section
10.1(a) hereof.
[This space left blank intentionally; signature page follows]


(o)    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Stockholders’ Agreement
as of the date first above written.
HM SPRINGBOARD, INC.








By:                     
Name: __________
Title: _________









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Stockholders have executed this Stockholders’ Agreement
as of the date first above written.


STOCKHOLDERS:




HERMAN MILLER, INC.


By:    
Name:    
Title:    
Date:     


    
John Edelman
Date:     




    
John McPhee
Date:     










--------------------------------------------------------------------------------




SCHEDULE A
Stockholders


Name and Address
 
Herman Miller, Inc.
855 East Main Street
Zeeland, MI 45464
Attention: H. Timothy Lopez
Facsimile: (616) 654-5234




 
John Edelman
133 Spring Valley Road
Ridgefield, CT 06877




 
John McPhee
20 Saint Nichols Road
Darien, CT 06820




 






--------------------------------------------------------------------------------




EXHIBIT A
ADOPTION AGREEMENT
This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Stockholder”) pursuant to the terms of that certain Stockholders
Agreement, dated effective as of [________, 2014] (the “Agreement”), by and
among HM Springboard, Inc., a Delaware corporation (the “Company”), and certain
of its Stockholders. Capitalized terms used but not defined in this Adoption
Agreement shall have the respective meanings ascribed to such terms in the
Agreement. By the execution of this Adoption Agreement, the Stockholder agrees
as follows:
1.1    Acknowledgement. Stockholder acknowledges that Stockholder is acquiring
shares of the capital stock of the Company (the “Stock”), subject to the terms
and conditions of the Agreement.
1.2    Agreement. Stockholder (i) agrees that the Stock acquired by Stockholder
shall be bound by and subject to the terms of the Agreement, and (ii) hereby
adopts the Agreement with the same force and effect as if Investor were
originally a party thereto.
1.3    Notice. Any notice required or permitted by the Agreement shall be given
to Investor at the address listed beside Investor’s signature below.
EXECUTED AND DATED this __ day of ___________, 20___.
STOCKHOLDER


By:                     
Name:                     
(print or type name)
Title:                     
(insert title if Investor is an entity)
Record Address:                 
                        
                        

Telephone No.:                
Facsimile No.:                
E-mail Address:                


Accepted and Agreed:
HM SPRINGBOARD, INC.


By:                 
Name:                
Title:                


--------------------------------------------------------------------------------




EXHIBIT B
CONSENT OF SPOUSE
I, ____________________, spouse of ______________, acknowledge that I have read
the Stockholders’ Agreement, dated as of [______, 2014], as amended from time to
time, to which this Consent is attached as Exhibit B (the “Agreement”), and that
I know the contents of the Agreement. I am aware that the Agreement contains
provisions regarding certain rights to certain other holders of Capital Stock of
the Company upon of shares of Capital Stock of the Company which my spouse may
own including any interest I might have therein.
I hereby agree that my interest, if any, in any shares of Capital Stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of Capital Stock of the Company shall be similarly bound by the
Agreement.
I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.
Dated as of the __ day of __________, _____.
                    
Signature
                    
Print Name





